DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-9 of U.S. Patent No. 10775516 and claims 1-12 of U.S. Patent No. 11346961 in view of U.S. Patent Application Publication 20140339409. 
U.S. Patent Nos.10775516 and 11346961 claim a radiation detection apparatus comprising: 
a scintillator to emit scintillating light in response to absorbing radiation; 
one or more silicon photomultipliers to generate an electronic pulse in response to receiving the scintillating light; and 
an optical coupler, wherein the optical coupler creates a seal to isolate the scintillator and 
wherein the number of one or more silicon photomultipliers is configured to be changed while maintaining the seal that isolates the scintillator. 
U.S. Patent Nos.10775516 and 11346961 do not explicitly claim a reflector surrounding the scintillator.
U.S. Patent Application Publication 20140339409 teaches a reflector (112) surrounding a scintillator which helps improve light transport and direct light emitted by the scintillator onto a photodetector (see for example, Fig. 1a; see also para. [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify U.S. Patent Nos.10775516 and 11346961 such they incorporated a reflector surrounding the scintillator. One would have been motivated to make such a modification for the purpose(s) of improving light transport and directing light emitted by the scintillator onto a photodetector, as taught by U.S. Patent Application Publication 20140339409 (see for example, Fig. 1a; see also para. [0026]).
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 10-14 of U.S. Patent No. 10775516 and claims 13-18 of U.S. Patent No. 11346961 in view of U.S. Patent Application Publication 20140339409. 
U.S. Patent Nos.10775516 and 11346961 claim a method comprising the step(s) of: 
providing … a scintillator, a photosensor, and an optical coupler, wherein: 
the scintillator is configured to emit scintillating light in response to absorbing radiation; 
the photosensor is configured to generate an electronic pulse in response to receiving the scintillating light; 
the optical coupler creates a seal to isolate the scintillator; and 
changing functionality of the radiation detection apparatus while maintaining the seal.
U.S. Patent Nos.10775516 and 11346961 do not explicitly claim a reflector surrounding the scintillator.
U.S. Patent Application Publication 20140339409 teaches a reflector (112) surrounding a scintillator which helps improve light transport and direct light emitted by the scintillator onto a photodetector (see for example, Fig. 1a; see also para. [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify U.S. Patent Nos.10775516 and 11346961 such they incorporated a reflector surrounding the scintillator. One would have been motivated to make such a modification for the purpose(s) of improving light transport and directing light emitted by the scintillator onto a photodetector, as taught by U.S. Patent Application Publication 20140339409 (see for example, Fig. 1a; see also para. [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884